912 F.2d 466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry Lee WORD, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-5118.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1990.

Before MERRITT, Chief Judge, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Jerry Lee Word, a federal prisoner, appeals pro se the order denying his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Word was convicted, following a jury trial, on forty-five counts relating to distribution of controlled substances.  He received a twenty-five year sentence and three years special parole.  His conviction was affirmed on appeal.  A previous motion to vacate sentence was denied following an evidentiary hearing, and the denial was affirmed by this court.  Word based his second motion to vacate sentence on the claim that he received ineffective assistance from the counsel appointed in his previous motion.  The district court denied the motion without a hearing.


3
Upon consideration, we conclude that this motion was properly denied without a hearing, as the record shows conclusively that Word was not entitled to relief.   See Baker v. United States, 781 F.2d 85, 92 (6th Cir.), cert. denied, 479 U.S. 1017 (1986).  An attack on a previous collateral proceeding is not cognizable under Sec. 2255.   See Kirby v. Dutton, 794 F.2d 245, 247-48 (6th Cir.1986).


4
Accordingly, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.